Citation Nr: 1002316	
Decision Date: 01/14/10    Archive Date: 01/22/10

DOCKET NO.  07-04 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri



THE ISSUES

1.  Entitlement to service connection for bilateral 
patellofemoral syndrome.

2.  Entitlement to service connection for an atrial septal 
defect.

3.  Entitlement to service connection for bilateral shoulder 
arthralgia.

4.  Entitlement to service connection for synovitis of the 
right ankle.

5.  Entitlement to a compensable disability rating for a 
cesarean scar.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The Veteran served on active duty from July 2001 to September 
2003. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 RO decision.

The issues of entitlement to service connection for an atrial 
septal defect, entitlement to service connection for 
bilateral shoulder arthralgia, entitlement to service 
connection for synovitis of the right ankle, and entitlement 
to a compensable disability rating for a cesarean scar are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's knees were deemed to have been normal upon 
her entrance into service.

2.  The Veteran's service treatment reports reflect multiple 
complaints of knee pain.

3.  Bilateral patellofemoral syndrome related to activities 
during service was diagnosed shortly after the Veteran's 
discharge from service.




CONCLUSION OF LAW

Service connection for bilateral patellofemoral syndrome is 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that the physical activity requirements 
during basic training and active duty caused problems in both 
knees which she continues to experience following activity 
involving her knees.

In light of the resolution reached below the Board finds that 
an exhaustive description of how the VA met its duties to 
notify and assist the Veteran with respect to this particular 
issue is unnecessary.

Standard of review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

Generally, service connection may be granted for any 
disability resulting from injury suffered or disease 
contracted in line of duty, or for aggravation in service of 
a pre-existing injury or disease.  38 U.S.C.A. §§ 1110, 1131.  
Service connection may be established by demonstrating that 
the disability was first manifested during service and has 
continued since service to the present time or by showing 
that a disability which pre-existed service was aggravated 
during service.  Service connection may be granted for any 
disease diagnosed after discharge from service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303.

When a chronic disease such as arthritis becomes manifest to 
a degree of 10 percent within one year of the veteran's 
discharge from service, such disease shall be presumed to 
have been incurred in service, even though there is no 
evidence of such disease during the veteran's period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

Review of the Veteran's service treatment records shows that 
four years prior to her entrance into service, she underwent 
a left meniscectomy in 1997.  Records of the operation were 
obtained and apparently reviewed in connection with the 
general medical examination performed prior to her entrance 
onto active service.  The report of this examination reflects 
that her knees were considered to have been normal at that 
time.  Her service treatment records reflect multiple 
complaints of knee pain, mostly involving her left knee.  
Although she complained of bilateral knee pain during the 
separation medical examination, her knees were deemed to have 
been normal, without additional explanation, on the report of 
that examination.

The report of a VA examination conducted in January 2004, 
several months after her discharge from service includes a 
diagnosis of bilateral patellofemoral syndrome.  When asked 
for clarification regarding the etiology of the left knee 
problems in light of the pre-service left knee surgery, the 
examiner rendered the following explanation:  "Veteran's 
left knee injury of 1997 was sufficiently resolved to allow 
her to be accepted for military service in 2001.  The left 
knee became painful during basic training and must be 
considered a new problem-one that developed as a result of 
military service.  In my opinion, it is not an aggravation of 
any old injury."  

Recent VA treatment records reflect that the Veteran 
continues to have bilateral knee pain for which she takes 
prescription medication and has reduced the amount of running 
that she does.  

In this case, the evidence shows that the Veteran had normal 
knees at entrance into service, knee complaints during 
service, and within several months of her discharge from 
service, she was given a diagnosis of bilateral 
patellofemoral syndrome.  Thus, the evidence supports a grant 
of service connection for bilateral patellofemoral syndrome.  
As the VA examiner specified that the Veteran's left knee 
patellofemoral syndrome is a new problem unrelated to the 
pre-service surgery, service connection on a direct basis as 
incurred during service is warranted for both knees.  The 
benefit sought is therefore granted.


ORDER

Service connection for bilateral patellofemoral syndrome is 
granted, subject to the laws and regulations governing the 
award of monetary benefits.


REMAND

The remaining claims require additional procedural and 
evidentiary development prior to appellate review.  

Initially we note that the Veteran was provided with notice 
of the various responsibilities which she and the VA bear in 
obtaining evidence to support her claims in December 2003.  
Subsequent to that time, the United States Court of Appeals 
for Veterans Claims (Court) issued a decision which also 
requires the VA to inform the Veteran of how the VA assigns 
disability ratings and effective dates.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  No such notice has 
been provided to this point.  Thus, upon remand, this 
oversight should be remedied.  

The Veteran apparently receives all her medical care for the 
disabilities at issue from the VA.  Although she has 
submitted much relevant medical evidence herself, it does not 
appear that her complete VA medical records are in the file.  
Any VA medical records are deemed to be constructively of 
record in proceedings before the Board and should be obtained 
prior to further review of the claims file.  Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  Therefore, prior to 
further review of her claims, her complete VA medical records 
should be obtained for review.  If the Veteran has received 
private medical treatment for any of the disabilities at 
issue, she is hereby informed to notify the VA so that these 
records can be obtained for review by adjudicators, as well.

Atrial septal defect

The Veteran apparently has a very mild heart defect, 
variously described in the medical records.  A service record 
shows a left sternal border systolic murmur.  During her 
first pregnancy in service, a small patent foramen ovale was 
diagnosed.  An October 2004 echocardiogram revealed trivial 
mitral regurgitation and trace pulmonary regurgitation.  What 
is not clear, however, is whether these findings represent an 
acquired disability, rather than a congenital one, which 
happened to be diagnosed during service.  Congenital or 
developmental defects are not diseases or injuries for the 
purposes of service connection, although the aggravation 
during service of a congenital or developmental defect can be 
service-connected.  38 C.F.R. § 3.303(c), 4.9.  See Winn v. 
Brown, 8 Vet. App. 510, 516 (1996).  Thus, upon remand, 
additional medical evidence on this point should be obtained.

Bilateral shoulder arthralgia and synovitis of the right 
ankle

The Veteran's service treatment records include complaints of 
pain and popping in her shoulders and pain in the ankle.  
According to the report of the January 2004 VA examination, 
the examiner concluded that the Veteran had a "right ankle 
arthralgia believed to be synovitis," and "bilateral 
shoulder arthralgia, believed to be a strain type arthralgia 
with perhaps slight laxity of the shoulder joints."  The 
Veteran herself notes in written statements that these 
disabilities worsen and improve depending upon her activity 
level and the stress she places on these joints.  Review of 
her available post-service VA treatment records fails to show 
complaints or treatment for her shoulders or ankle.  All of 
these factors bring into question whether the in-service 
complaints reflected chronic disabilities or acute and 
transitory injuries.  Therefore, the Board deems that 
additional medical evidence as to the nature of the Veteran's 
shoulder and ankle complaints is desirable.

Cesarean scar

New regulations for the evaluation of impairment resulting 
from scars became effective in October 2008, during the 
pendency of this appeal.  73 Fed.Reg. 54708 (Sept. 23, 2008).  
Where the law or regulation changes before conclusion of the 
appeal process, the version most favorable to the veteran 
applies, unless otherwise provided.  Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  When a law or regulation changes 
after a claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to an appellant applies unless 
Congress provided otherwise or permitted the Secretary to do 
otherwise and the Secretary does so.  Marcoux v. Brown, 
9 Vet. App. 289 (1996); Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  Thus, a comparison of the old regulatory criteria as 
applied to the facts of the veteran's case with the new 
regulatory criteria as applied to the facts is required by 
law.  Additionally, we note that the Veteran has not yet 
received formal notification of the new regulatory criteria.

Additionally, we note that the Veteran contends her actual 
impairment results from the internal scarring, rather than 
the skin manifestations of the scar.  Although the report of 
a VA examination conducted in August 2006 contains mention of 
palpable tenderness in the adnexal region and pain upon 
exercise and intercourse, the examiner did not specify 
whether this tenderness and/or pain is related to the 
cesarean scar or to residuals of the cesarean operation in 
service.  Additionally, although the reports of the in-
service birth by cesarean section and the post-service birth 
by cesarean section are both contained in the claims file, 
the 2006 examiner was not provided with the claims file and 
was thus unable to correlate the surgeries with the clinical 
findings upon examination.  Therefore, another examination is 
required.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with written 
notice of how the VA assigns disability 
ratings and effective dates, and with the 
substance of the new regulatory criteria 
for the evaluation of disability 
resulting from scars. 

2.  Obtain all records of VA medical 
treatment afforded to the veteran which 
are not contained in her claims file for 
inclusion in the file.

3.  After accomplishing the first two 
actions requested above, the veteran 
should be afforded a VA cardiologic 
examination to identify the nature of any 
cardiologic disability.  The claims 
folder must be made available to the 
examiner for review before the 
examination.  All tests and studies 
deemed helpful by the examiner should be 
accomplished in conjunction with the 
examination.  The examiner is requested 
to identify 1) whether the Veteran has a 
clearly-identifiable cardiac disability, 
2) if so, is that disability congenital 
or acquired in nature, and 3) if the 
disability is congenital in nature, was 
it aggravated (i.e., advanced beyond the 
natural progression) during service.  The 
complete rationale for all opinions 
expressed should be fully explained.

4.  After accomplishing the first two 
actions requested above, the veteran 
should be afforded a VA orthopedic 
examination to identify the nature and 
etiology of the Veteran's shoulder and 
ankle complaints.  The claims folder must 
be made available to the examiner for 
review before the examination.  All tests 
and studies deemed helpful by the 
examiner should be accomplished in 
conjunction with the examination.  The 
examiner is requested to identify whether 
currently-shown disability involving the 
shoulders and ankle is related to the 
complaints shown in service and during 
the 2004 VA examination, or related to 
service in any way.  The complete 
rationale for all opinions expressed 
should be fully explained.

5.  After accomplishing the first two 
actions requested above, the veteran 
should be afforded a VA gynecological 
examination to identify any internal 
impairment related to scarring from the 
in-service cesarean birth or otherwise 
attributable to the surgery itself.  The 
claims folder must be made available to 
the examiner for review before the 
examination.  All tests and studies 
deemed helpful by the examiner should be 
accomplished in conjunction with the 
examination.  The examiner is requested 
to fully describe any residuals of the 
in-service cesarean surgery, including 
any nerve impairment.  The complete 
rationale for all opinions expressed 
should be fully explained.

6.  After the development requested above 
has been completed, the RO should again 
review the record.  If any benefit sought 
on appeal remains denied, the Veteran and 
her representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).





______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


